Citation Nr: 1032062	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-33 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic acute myelogenous 
leukemia claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from September 1966 to June 1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the St. Petersburg, 
Florida, Regional Office which denied service connection for 
acute myelogenous leukemia claimed as a result of herbicide 
exposure.  In May 2007, the Veteran informed the Department of 
Veterans Affairs (VA) that he had moved to Alabama.  The 
Veteran's claims file was subsequently transferred to the 
Montgomery, Alabama, Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection for acute myelogenous 
leukemia is warranted as the claimed disability was precipitated 
by his presumed herbicide exposure while in the Republic of 
Vietnam.  

In reviewing the record, the Board observes that the Veteran's 
treating private physicians have attributed the Veteran's acute 
myelogenous leukemia to his prior chemical exposure.  A November 
2005 written statement from V. S. R., M.D., relates that the 
Veteran was "diagnosed with acute myelogenous leukemia that 
evolved from a myelodysplastic syndrome" which "has been linked 
to chemical exposures and often progresses to acute leukemia."  
A September 2006 written statement from L. S. S., M.D., conveys 
that "I believe that [the Veteran's myelodysplastic syndrome] 
and subsequent [acute myelogenous leukemia] is also linked to 
prior chemical exposure."  

Clinical documentation pertaining to treatment of the Veteran's 
acute myelogenous leukemia after June 2005 has not been 
incorporated into the record.  The VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and etiology of his 
acute myelogenous leukemia.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his acute myelogenous leukemia after 2005 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact Shands at the University 
of Florida, L. Sylvester, M.D, and all 
other identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

2.  Then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his acute myelogenous 
leukemia.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's acute 
myelogenous leukemia had its onset during 
active service; is etiologically related to 
the Veteran's service in the Republic of 
Vietnam and presumed herbicide exposure; or 
otherwise originated during active service.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for acute 
myelogenous leukemia.  If the benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

